Citation Nr: 0827616	
Decision Date: 08/14/08    Archive Date: 08/22/08

DOCKET NO.  05-21 456	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUE

Entitlement to an initial compensable rating for diplopia.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. B. Freeman, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1951 to August 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2004 rating decision of the RO 
in Boston, Massachusetts, which granted service connection 
for diplopia and assigned an initial noncompensable rating.  

The veteran testified before the undersigned at a December 
2007 hearing at the RO.  A transcript has been associated 
with the file.

The Board granted a motion to advance the case on the docket 
due to the veteran's age.  See 38 U.S.C.A. § 7107; 38 C.F.R. 
§ 20.900(c) (2007).

The Board remanded this case in January 2008.  It returns now 
for appellate consideration.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

Unfortunately, the Board must remand this case again.

The Board's prior remand was to obtain an adequate VA 
examination.  The veteran was seen for an additional 
examination in April 2008, but the report is not adequate for 
ratings purposes.  The Board is obligated by law to ensure 
that the RO complies with its directives; where the remand 
orders of the Board are not complied with, the Board errs as 
a matter of law when it fails to ensure compliance.  Stegall 
v. West, 11 Vet. App. 268 (1998).  The Board must remand 
again.  

The Board notes that the April 2008 VA examination was 
inadequate not because it was poorly done, but because it did 
not address the rating criteria that the Board must apply.  
To prevent confusion, the Board includes the following 
description of the ratings criteria to provide the next 
examiner an idea of what the Board needs from the examination 
report.

The veteran's diplopia is rated under Diagnostic Code 6090.  
Under Diagnostic Code 6090, ratings are based on the degree 
of diplopia and the equivalent visual acuity.  38 C.F.R. 
38 C.F.R. § 4.84a (2007).  To evaluate the muscle function of 
the eye, 38 C.F.R. § 4.77 provides that measurements will be 
performed using a Goldmann Perimeter Chart (as in Figure 2 of 
the rating schedule).  38 C.F.R. § 4.77 (emphasis added).  
The chart identifies four major quadrants, (upward, downward, 
and two lateral) plus a central field (20 degrees or less).  
The examiner will chart the areas in which diplopia exists, 
and such plotted chart will be made a part of the examination 
report.  Id. (emphasis added).  Muscle function is considered 
normal (20/40) when diplopia does not exist within 40 degrees 
in the lateral or downward quadrants, or within 30 degrees in 
the upward quadrant.  Impairment of muscle function is to be 
supported in each instance by record of actual appropriate 
pathology.  Diplopia which is only occasional or correctable 
is not considered a disability.  38 C.F.R. § 4.77.  When the 
diplopia field extends beyond more than one quadrant or more 
than one range of degrees, the evaluation for diplopia will 
be based on the quadrant and degree range that provide the 
highest evaluation.  When diplopia exists in two individual 
and separate areas of the same eye, the equivalent visual 
acuity will be taken one step worse, but no worse than 5/200.  
38 C.F.R. § 4.84a, DC 6090, Note (3).

If the diplopia is from 31 to 40 degrees, it is rated (a) 
equivalent to 20/40 visual acuity if it is up; (b) equivalent 
to 20/70 visual acuity if it is lateral; and (c) equivalent 
to 20/200 visual acuity if it is down.  If the diplopia is 
from 21 to 30 degrees, it is rated (a) equivalent to 20/70 
visual acuity if it is up; (b) equivalent to 20/100 visual 
acuity if it is lateral; and (c) equivalent to 15/200 visual 
acuity if it is down.  If the diplopia is central at 20 
degrees, it is rated equivalent to visual acuity of 5/200.  
Id.

According to the rating schedule, the maximum degree of 
diplopia (double vision) is deemed equivalent to visual 
acuity of 5/200.  This will be applied to only one eye.  
Ratings will not be applied for both diplopia and decreased 
visual acuity or field vision in the same eye.  When diplopia 
is present and there is also ratable impairment of visual 
acuity or field vision of both eyes, the diplopia rating will 
be applied to the poorer eye while the better eye is rated 
according to the best corrected visual acuity or visual 
field.  See 38 C.F.R. §§ 4.75, 4.84a, Diagnostic Code 6090, 
Note (4).

For the examination to be adequate, the Board must have the 
Goldmann Perimeter Chart completed and included with the 
report.  The April 2008 examination report indicates that the 
veteran's diplopia is episodic in nature, though those 
episodes can last for weeks at a time.  The examination 
should be provided while the veteran's diplopia is active.  
See Ardison v. Brown, 2 Vet. App. 405 (1994) (holding that in 
evaluating disabilities that are subject to periodic 
exacerbations or outbreaks, an examination should be 
scheduled during such an exacerbation).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for a VA 
examination to determine the current 
nature and severity of his diplopia.  
Sufficient evaluations should be scheduled 
to evaluate the veteran's visual 
impairment.  All indicated tests and 
studies should be accomplished and the 
findings then reported in detail.  In 
particular, a Goldmann Perimeter Chart 
should be completed and associated with 
the record.

2.  Then, after ensuring the VA 
examination report is complete and that 
any actions needed to comply with the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), have been completed, the RO 
should readjudicate the claim on the 
merits.  If the benefits sought are not 
granted, the veteran and his 
representative should be furnished a SSOC 
and afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the veteran until further notice.  
However, the Board takes this opportunity to advise the 
veteran that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The veteran is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



